

117 HRES 465 IH: Recognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild our ocean and its resources.
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 465IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Ms. Bonamici (for herself, Mr. Young, Mr. Huffman, Mr. Case, Mr. Kilmer, Mr. Pappas, Ms. Barragán, Mr. Cohen, Mr. Panetta, and Miss González-Colón) submitted the following resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing World Oceans Day and the necessity to protect, conserve, maintain, and rebuild our ocean and its resources.Whereas the ocean covers more than 70 percent of our planet;Whereas the ocean generates the oxygen we breathe, regulates our climate and weather patterns, supplies food, is a source of cultural value, supports tourism and trade, and is an untapped energy resource;Whereas scientists estimate more than 95 percent of the ocean remains unexplored;Whereas the health of our ocean is a reflection of the health of our planet;Whereas 2021 marks the first year of the United Nations Decade of Ocean Science for Sustainable Development (the Decade);Whereas the Decade will help accelerate research to address gaps in ocean science, strengthen international cooperation, and improve ocean management;Whereas a scientific priority of the Decade is to create a comprehensive digital atlas of the ocean and strengthen ocean observations;Whereas according to the National Oceanic and Atmospheric Administration, less than 20 percent of the global ocean is currently mapped, and the data that we do have is not always easily accessible;Whereas changes in ocean chemistry, temperature, and biodiversity pose a very real threat to marine resources, industries, and jobs;Whereas approximately one-third of the carbon dioxide in the atmosphere dissolves into our ocean, causing water chemistry to change and become more acidic;Whereas ocean acidification harms oysters, mussels, lobsters, clams, corals, and other species building shells and skeletons and reproducing;Whereas some finfish lose their sense of smell for identifying prey, reproducing, and navigating their habitats in acidic waters;Whereas according to the United Nations Intergovernmental Panel on Climate Change, the ocean has taken up more than 90 percent of excess heat in the climate system since 1970, and marine heat waves are very likely to become longer lasting, more intense, and more extensive;Whereas according to the National Oceanic and Atmospheric Administration, 80 percent of pollution to the ocean comes from land;Whereas increased temperatures and nutrient runoff can result in harmful algal blooms that accumulate, die, decompose, and consume oxygen, leaving waterways in a hypoxic or anoxic state that can result in massive fish kills and the formation of dead zones where marine life cannot survive;Whereas the decrease in biodiversity, and decline and shifts in distribution of fisheries, will affect the livelihoods and food security of coastal communities;Whereas Tribes have a right and a deep cultural and historical connection to the fisheries threatened by changing ocean chemistry;Whereas according to the United Nations, more than eight million tons of plastic end up in the ocean each year;Whereas marine debris harms our coastal economies, endangers marine life, destroys important marine habitat, propagates invasive species, and creates hazardous conditions for the maritime industry;Whereas tiny pieces of plastic, fiber, fragments, and microbeads also make their way into marine life, blocking digestive tracts, altering growth, and in some cases killing animals and marine organisms;Whereas marine debris is considered a growing global crisis that requires collaborative work with partners from across the world;Whereas we need to improve our understanding of the implications of environmental stressors, such as ocean acidification, harmful algal blooms, hypoxia, marine debris, warming ocean temperatures, overfishing, and rising sea levels;Whereas these environmental stressors are indicators of a changing climate and threaten our economy and the livelihood of vulnerable coastal communities;Whereas across the United States, coastal communities contribute $7.6 trillion to the United States economy annually, representing 46 percent of the Nation’s economic output;Whereas, in 2008, the United Nations General Assembly designated June 8 as World Oceans Day; andWhereas World Oceans Day provides an opportunity to recommit to protect, conserve, maintain, and rebuild our ocean and its resources: Now, therefore, be itThat the House of Representatives—(1)recognizes World Oceans Day and affirms the individual and collective duty, both nationally and internationally, to protect, conserve, maintain, and rebuild our ocean and its resources;(2)affirms the stewardship of ocean resources is vital to both present and future generations; and(3)commits to increasing the investment of Federal funds in scientific research and monitoring to better understand our changing ocean and to accomplish the goals of the United Nations Decade of Ocean Science for Sustainable Development.